NO. 07-08-0221-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                    JUNE 6, 2008

                         ______________________________


                            BARRY DWAYNE MINNFEE,

                                                             Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                             Appellee


                       _________________________________

            FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

                  NO. 43,519-C; HON. ANA ESTEVEZ, PRESIDING

                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Barry Dwayne Minnfee attempts to appeal his conviction of burglary of a habitation.

Sentence was imposed on January 28, 2002. However, notice of appeal was not filed until

May 16, 2008. We dismiss for want of jurisdiction.

      To be timely, a notice of appeal must be filed within 30 days after the sentence is

imposed or suspended in open court or within 90 days after that date if a motion for new
trial is filed. TEX . R. APP. P. 26.2(a). Appellant’s notice of appeal was clearly filed after the

appropriate deadline.

        A timely filed notice of appeal is essential to invoke our appellate jurisdiction. Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If it is untimely, we can take no

action other than to dismiss the proceeding. Id. at 523. Appellant’s notice being untimely

filed, we have no jurisdiction over the matter and dismiss the appeal.

        Accordingly, appellant’s appeal is dismissed.1



                                                             Brian Quinn
                                                             Chief Justice



Do not publish.




        1
             The appropriate vehicle for seeking an out-of-tim e appeal from a final felony conviction is by writ of
habeas corpus pursuant to article 11.07 of the Texas Code of Crim inal Procedure. See T EX . C OD E C R IM .
P R O C . A N N . art. 11.07 (Vernon 2005).

                                                         2